Case 18-00728-SMT   Doc 16   Filed 11/16/18 Entered 11/16/18 15:07:13   Desc Main
                             Document     Page 1 of 4
Case 18-00728-SMT   Doc 16   Filed 11/16/18 Entered 11/16/18 15:07:13   Desc Main
                             Document     Page 2 of 4
Case 18-00728-SMT   Doc 16   Filed 11/16/18 Entered 11/16/18 15:07:13   Desc Main
                             Document     Page 3 of 4
Case 18-00728-SMT   Doc 16   Filed 11/16/18 Entered 11/16/18 15:07:13   Desc Main
                             Document     Page 4 of 4
